Citation Nr: 9927127	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to Agent 
Orange.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966, and from October 1966 to June 1985.  The appellant is 
the custodian of the veteran's surviving children.  

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's cause of death, listed as pancreatic 
carcinoma, and his active service or to exposure to Agent 
Orange, therein.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability or disease 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection for the cause 
of the veteran's death may be established when a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  

Pancreatic carcinoma may be presumed to have been incurred 
during service if that disease becomes manifest to a degree 
of 10 percent or more within one year following separation 
from service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and has a disease listed at 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to that claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 U.S.C.A. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

A review of the record shows that the veteran served in the 
Republic of Vietnam as an infantryman during the Vietnam War 
era, and was awarded the Vietnam Campaign and Vietnam Service 
Medals in addition to the Combat Infantryman's Badge, a 
Bronze Star, and an Air Medal.  His death certificate 
indicates that he died on April [redacted], 1996 of pancreatic 
carcinoma.  The appellant, the veteran's ex-wife and 
custodian of his children, contends that the veteran's cancer 
was the result of exposure to Agent Orange.  

The veteran's service medical records are negative for any 
indication of cancer of any sort.  Contemporaneous clinical 
treatment records submitted in support of the appellant's 
claim show that the veteran had first been diagnosed with 
pancreatic cancer in June 1992, and had undergone a Whipple 
procedure in July 1992 in an attempt to cure this disease.  
The veteran's pancreatic cancer subsequently recurred and 
metastasized.  The veteran's death certificate shows that he 
died on April [redacted], 1996, of pancreatic cancer.  No other 
diseases or disorders were noted as contributory causes.  In 
addition, the voluminous clinical treatment records are 
negative for any medical opinion linking the veteran's 
pancreatic carcinoma to his active service or to exposure to 
Agent Orange.  

With respect to the appellant's contention that the veteran's 
pancreatic carcinoma was due to exposure to Agent Orange in 
Vietnam, the Board notes that there is no medical evidence of 
any kind linking the fatal disease to any exposure the 
veteran may have had to Agent Orange during his active 
service.  In addition, there is no medical evidence to show 
any link between the veteran's disease process and any other 
incident of his active service.  In this regard, the Board 
notes that the veteran's pancreatic cancer was first 
diagnosed in June 1992, and he was not shown to have sought 
treatment for this disease within one year of his discharge 
from active duty in 1985. 

The claim that the veteran's death was due to exposure to 
Agent Orange must be denied on two grounds.  First, 
pancreatic carcinoma is not a disease attributable to 
exposure to Agent Orange under the applicable regulations.  
See 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, the Secretary of 
the VA has determined that a presumption of service 
connection based on exposure to herbicides utilized in the 
Republic of Vietnam during the Vietnam War era is not 
warranted for such cancer.  See 61 Fed. Reg. 57587 (1996); 
38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) (1998).  The Board 
emphasizes that the disorder manifested by the veteran is not 
listed among the disorders for which presumptive service 
connection due to Agent Orange exposure is warranted.  
Diseases subject to presumptive service connection due to 
Agent Orange exposure include chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma; prostate cancer; 
and acute and sub-acute peripheral neuropathy.  See 38 C.F.R. 
§ 3.309(e) (1998).  

Second, the Board finds that there is no competent medical 
evidence of record of a direct causal link between any 
herbicide exposure while in Vietnam and the subsequent 
development of pancreatic carcinoma.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Although the appellant has 
asserted that she believes that the veteran's pancreatic 
carcinoma was caused by exposure to herbicide agents while 
serving in Vietnam, the record is completely negative for any 
medical opinion supportive of this contention.  Since the 
appellant has not introduced into the record competent 
medical evidence that establishes a nexus between the cause 
of the veteran's death and any disease associated with or 
claimed to have been the result of exposure to Agent Orange 
during service, the appellant's claim for service connection 
for the cause of the veteran's death, claimed as secondary to 
Agent Orange exposure, must be denied as not well grounded.  

Further, there is no competent medical evidence to establish 
a nexus between the cause of the veteran's death and his 
active service on a direct basis.  The veteran was discharged 
from service in June 1985, and was first diagnosed with 
pancreatic carcinoma in June 1992, some seven years later.  
This appears to be well beyond any presumptive period for 
establishing service connection for this disease.  See 
Savage, supra.  

In addition, statements by the appellant and the veteran's 
wife that he had incurred pancreatic carcinoma due to 
exposure to Agent Orange, or that his cancer was otherwise 
incurred in service, do not constitute medical evidence.  As 
a layperson lacking in medical training and expertise, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, such lay statements and opinions 
are insufficient to render the appellant's claim well 
grounded.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional evidence which 
could serve to well ground the appellant's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, 
claimed as secondary to Agent Orange exposure, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

